PER CURIAM.
Affirmed. As we did in Hernandez-Molina v. State, 860 So.2d 483 (Fla. 4th DCA 2003)(en banc), which held that Chapter 99-188, Laws of Florida, does not violate the single subject rule, we certify conflict with Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002). Likewise, we certify conflict with the Fifth District’s recent decision in Jones v. State, 872 So.2d 938 (Fla. 5th DCA 2004)(on rehearing en banc).
POLEN, STEVENSON and GROSS, JJ., concur.